Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 24, 2019

                                     No. 04-18-00502-CR

                                      Ronnardo FAIRLY,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3148
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
       After court-appointed appellate counsel filed an Anders brief, and Appellant requested a
copy of the appellate record. We advised Appellant that if he wished to file a pro se brief, he
must do so by April 15, 2019.
         On April 8, 2019, Appellant filed a response. In it, Appellant asks for several types of
relief including a new trial and a reduced sentence.
       We construe Appellant’s April 8, 2019 response as a pro se brief.
        Although Appellant’s response asserts certain facts and makes arguments supported by
citations to authorities and to the appellate record, it does not comply with Rule 38.1 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the four-page,
handwritten brief is not organized by, does not provide headings for, and does not include the
following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Any Statement Regarding Oral Argument,
       •   Issues Presented,
       •   Statement of Facts, or
       •   Summary of the Argument.
See id. The brief has these additional defects.
       •   The brief includes citations to certain page numbers but does not identify whether
           those citations are to the clerk’s record (CR) or to one of the reporter’s records (RR).
           See id. R. 38.1(f), (i).
       •   The brief provides citations to several statutes and cases, but it does not explain how
           the authorities support Appellant’s propositions. See id. R. 38.1(i) (requiring “clear
           and concise argument for the contentions made, with appropriate citations to
           authorities and to the record”).
       •   The brief does not comply with the form requirements of Rule 9.4. See id. R. 9.4.
       We STRIKE Appellant’s brief and ORDER Appellant Ronnardo Fairly to file either a
motion to dismiss or an amended brief within TWENTY-ONE DAYS of the date of this order.
The amended brief must correct all of the violations listed above and fully comply with the
applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.
       If Appellant fails to file a brief or motion as ordered, we will submit this appeal on the
Anders brief alone. See generally Kelly v. State, 436 S.W.3d 313, 317–18 (Tex. Crim. App.
2014).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court